Citation Nr: 9934249	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-05 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
claimed as blurred vision.

2.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.

3. Entitlement to an increased disability evaluation for 
residuals of a left ankle fracture, heel laceration, 
currently evaluated as 10 percent disabling.

4. Entitlement to an increased disability evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

5. Entitlement to an increased (compensable) disability 
evaluation for a bilateral hearing loss disability.

6. Entitlement to an increased disability evaluation for 
residuals of craniectomy for extradural left frontal 
hematoma.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connection 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, wife of appellant, John S. Donaldson, and Allen I. 
Quinn


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1997 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, increased 
disability ratings for the veteran's post-traumatic stress 
disorder; residuals of a left ankle fracture and heel 
laceration; bilateral hearing loss disability; tinnitus; 
residuals of a craniectomy; and a total disability rating due 
to individual unemployability were denied.  The veteran 
perfected a timely appeal of these issues.

The Board notes that in April 1984, the veteran filed a claim 
for service connection for blurred vision.  By means of a 
September 1985 rating action, the Montgomery, Alabama, RO 
denied this claim.  The veteran filed a timely appeal of this 
decision.  In June 1987, the Board remanded the case to RO 
for further development.  The requested development was 
completed and in September 1987, the RO again denied 
entitlement to service connection for blurred vision.  
However, a supplemental statement of the case was not issued 
and the issue was not returned to the Board for further 
appellate review.  As it is now once again before the Board, 
the Board will adjudicate the veteran's claim for service for 
an eye disability manifested by blurred vision.

The Board also notes the veteran's contentions that his 
residuals of a craniectomy have increased and that he has 
chronic headaches attributable to his craniectomy.  However, 
his chronic headaches are rated as a separate service 
connected disability.  Since the issue of entitlement to an 
increased rating for chronic headaches has not been 
perfected, the Board lacks jurisdiction to adjudicate an 
increased rating for chronic headaches.  

At a hearing before a RO hearing office in June 1998, the 
veteran indicated that he has degenerative bone loss in his 
right knee that he contends is secondary to his service 
connected left ankle disability.  The Board directs the RO's 
attention to this matter for further action as appropriate. 

The issues of entitlement to an increased rating for post-
traumatic stress disorder (PTSD); entitlement to an increased 
rating for residuals of a left ankle fracture, heel 
laceration; and entitlement to a total disability rating due 
to individual unemployability will be addressed in the remand 
immediately following this decision.  

During the pendency of the veteran's appeal, he relocated his 
residence to Alabama.  Accordingly, the Montgomery RO has 
assumed jurisdiction over his claims. 



FINDINGS OF FACT

1.  There is no competent evidence of record of an eye 
disability, other than a refractive error of vision.

2.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased ratings for tinnitus, a 
bilateral hearing loss disability, and residuals of a 
craniectomy has been developed.

3.  The veteran's tinnitus is currently rated at the 10 
percent level which is the maximum available in the absence 
of additional disability attributable to the tinnitus.

4.  The veteran's bilateral hearing loss disability is 
manifested by average pure tone decibel loss of 30 decibels 
in the right ear and 42 decibels in the left ear.  Speech 
recognition was 100 percent in the right ear and 96 percent 
in the left ear.  

5.  The veteran's residuals of a craniectomy are not 
manifested by a loss of a portion of the skull or other 
compensable impairment. 


CONCLUSIONS OF LAW

1.  The claim for service connection for an eye disability, 
manifested by blurred vision, is not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991).

2.  The criteria for an increased rating for tinnitus are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.85, 
4.86, 4.87, Diagnostic Code 6260 (1998 & 1999).

3.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
1160(a) (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998) (1999).

4.  The criteria for a compensable evaluation for residuals 
of a craniectomy are not met.  38 U.S.C.A. §§ 1155, 1160(a) 
(West 1991); 38 C.F.R. §§  4.14, 4.20, 4.71, Diagnostic Code 
5296 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  

I.  Claim for Service Connection

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has an eye disability, claimed 
as blurred vision, which he attributes to his active duty 
service.  He claims that his blurred vision resulted from the 
1983 bombing of the Marine Barracks in Beirut, Lebanon.  As a 
result of this explosion, the veteran sustained numerous 
injuries including a subdural hematoma as well as facial 
abrasions and a laceration near his left eye.

With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had an eye disease or injury during service; (2) whether he 
currently has an eye disability; and if so, (3) whether his 
current eye disability is etiologically related to his 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The evidence does not show that the veteran has a current 
compensable eye disability.  A VA examination report from 
February 1985 indicates that he related decreased visual 
acuity gradually occurring over time.  The report further 
indicates that this decreased visual acuity was "not 
traumatically related" to the injuries he sustained while on 
active duty.  Physical examination revealed that his pupils 
were equal and reactive to light and accommodation.  Further, 
his external ocular motions were intact.  

Similarly, a VA examination report of April 1986 indicates 
that the veteran has bilateral refractive error with vision 
correctable to 20/20.  Examination revealed no external 
residuals from any previous injuries or cuts on the anterior 
surface in either eye.  Confrontation field was full and, 
after dilation, slit lamp and funduscopic examinations were 
normal.  A diagnosis of bilateral refractive error was 
rendered and a history of superficial cuts without residual 
was noted.  

Pursuant to the Board's remand in June 1987, a VA 
neurological examination was conducted in August 1987 to 
determine the etiology of the veteran's blurred vision.  The 
examination report indicates that he complained of episodic 
blurred vision occurring suddenly and lasting from 12 to 24 
hours.  The examiner noted that the reported symptomatology 
appeared to involve all fields in unilateral, monocular or 
binocular fashion.  The examiner reviewed the claims folder 
and noted that previous ophthalmologic evaluations disclosed 
only refractive errors.  Physical examination revealed that 
the veteran's cranial nerves were intact and symmetric in 
detail, including full visual fields, versions, visual acuity 
and pupillary light reflexes.  Similarly, the neurological 
examination was entirely within normal limits.  The examiner 
noted that he was unable to explain the veteran's complaints 
of intermittent bilateral visual blurring and that he was 
unable to relate his complaints to his history of trauma.  

VA and private medical records subsequent to the VA 
examination in August 1987 are silent for any treatment, 
complaints, or diagnosis of any eye or visual disability 
other than refractive error of the eyes.  The Board notes 
that congenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).  

The Board must conclude, based on the evidence discussed 
above, that a current eye disability for which service 
connection may be established is not currently shown.  The 
Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion of a current eye 
disability, other than a refractive error of the eyes.  In 
the absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the existence of any current eye disability to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not current shown 
by clinical evidence, the Board must find that the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual at this time that service 
connection for blurred vision could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The evidence does not 
indicate that any additional evidence with respect to the 
veteran's claim for service connection an eye disability 
exists which has not already been associated with his claims 
folder.  The Board must also point out that the veteran is 
free to submit new and material evidence, and reopen his 
claim for service connection, at any time.


II.  Claims for Increased Disability Ratings

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). 
Accordingly, the Board finds that the veteran's claims for 
increased ratings for tinnitus; bilateral hearing loss; and 
residuals of a craniectomy are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented claims that are plausible.  He has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied with respect to increased ratings for 
tinnitus, a bilateral hearing loss disability, and residuals 
of a craniectomy.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities (Schedule) represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

A.  Tinnitus  

Service connection for tinnitus was established by means of a 
September 1987 rating action as a VA examination revealed 
that his tinnitus was related to injuries sustained in the 
Beirut bombing.  A  10 percent disability rating was assigned 
effective August 29, 1987, the date of the veteran's informal 
claim for compensation.  By means of a December 1987 rating 
action an increased rating for tinnitus was denied.  The 
veteran appeals this rating action contending that his 
tinnitus is more severe than currently evaluated and that an 
increased disability rating is warranted. 

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating ear disabilities were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will evaluate the 
veteran's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

At a June 1998 RO hearing, the veteran stated he has constant 
ringing in his ear that results in occasional headaches.  He 
indicated that his tinnitus was helped by his hearing aids.  

Tinnitus is rated under Diagnostic Code 6260 of the Schedule.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.87, 4.87a, Diagnostic Code 6260 (1998) (1999).  Under 
both the old and new schedular criteria, the maximum 
schedular rating that can be assigned for tinnitus is 10 
percent, the veteran currently has an evaluation of 10 
percent associated with this disability.  Therefore, the 
Schedule precludes any assignment in excess of 10 percent 
pursuant to this Code.  There is no evidence of any 
additional impairment attributable to the tinnitus which 
provides a basis for a higher evaluation under an alternate 
Code.

Accordingly, the Board accordingly must deny the veteran's 
claim for an increased rating of service connection for 
tinnitus.   The Board notes that the record does not reflect 
any request by him that the question of entitlement to an 
increased rating for tinnitus be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  See Floyd.

B.  Bilateral Hearing Loss Disability  

Service connection for a bilateral hearing loss disability 
was established by means of a June 1987 Board decision which 
found that the veteran developed a hearing loss disability 
during active duty.  A June 1987 rating decision assigned a 
noncompensable disability rating effective October 3, 1984, 
the day after the veteran separated from active duty.  A 
December 1987 rating action denied a compensable evaluation 
for the veteran's hearing loss disability.  The veteran 
appeals this rating action.

The veteran contends that his bilateral hearing loss 
disability is more severe than currently evaluated and that 
an increased disability rating is warranted.  At a hearing 
before a RO hearing officer in June 1998, the veteran 
indicated that he had difficulty hearing requiring him to use 
hearing aids.    

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
38 C.F.R. § 4.87 of the Schedule.  Under these criteria, the 
degree of disability for bilateral service-connected hearing 
loss disability is determined by application of a rating 
schedule that establishes 11 auditory acuity levels, ranging 
from Level I (for essentially normal acuity) through Level XI 
(for profound deafness).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1999).  The Court has held that "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended effective June 10, 1999.  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to June 10, 1999, and the criteria 
in effect subsequent to that date, to determine which may be 
more favorable to the veteran.  See Karnas.
 
The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in October 1997, shows 
that the pure tone thresholds were 25, 30, 20, 25, and 45 
decibels in the right ear at 500, 1000, 2000, 3000, and 4000 
hertz.  The average pure tone decibel loss was 30 decibels in 
the right ear.  Pure tone thresholds were measured at 15, 20, 
20, 17.5, and 37.5 decibels in the left ear at 500, 1000, 
2000, 3000, and 4000 hertz.  Average pure tone decibel loss 
was recorded as 42 decibels in the left ear.  This report 
also shows that speech recognition was 100 percent in the 
right ear and 96 percent in the left ear.  

Under the criteria currently in effect in the Schedule, the 
veteran's hearing loss is assigned Level I for each ear.  
38 C.F.R. § 4.85, Table VI (1999).  This degree of bilateral 
hearing loss, as determined by the Schedule, warrants the 
assignment of a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100 (1999).
 
Similarly, under the criteria in effect prior to June 10, 
1999, the veteran's hearing loss is assigned Level I for each 
ear.  38 C.F.R. § 4.87, Table VI (1998).  This degree of 
bilateral hearing loss disability, as determined by the 
Schedule, also warrants assignment of a noncompensable 
evaluation.  38 C.F.R. § 4.87, Table VII (1998). 

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for bilateral hearing loss disability.  In 
addition, the record does not reflect any request by him that 
the question of entitlement to an increased evaluation for 
bilateral hearing loss disability be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  See Floyd.

C.  Residuals of Craniectomy for Extradural Left Frontal 
Hematoma

Service connection for residuals of a craniectomy for an 
extradural left frontal hematoma was established by means of 
a September 1985 rating action as service medical records 
noted that the veteran had an exploratory craniectomy to 
treat a hematoma while on active duty.  A noncompensable 
disability rating was assigned effective October 3, 1984, the 
day after the veteran separated from active duty.  By means 
of a December 1997 rating action, the RO denied an increased 
rating for this disability.  The veteran appeals this rating 
action contending that his residuals of a craniectomy for 
extradural left frontal hematoma are more severe than 
currently evaluated and that an increased disability rating 
is warranted. 

The veteran's disability resulting from his residuals of 
craniectomy is not a disability listed in the Schedule.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  The veteran's current residuals of 
a craniectomy are currently evaluated under Diagnostic Code 
5296 as this diagnostic code most closely approximates his 
residuals from a craniectomy.  Under this criteria a 10 
percent disability rating contemplates loss of part of both 
the inner and outer tables of the skull with the area smaller 
than the size of a 25-cent piece or 0.716 in2 (4.619 cm2).  
Intracranial complications are to be rated separately.  
38 C.F.R. § 4.71a (1999).  

The evidence does not indicate that the veteran lost a 
portion of his skull as a result of his craniectomy.  A VA 
general medical examination report of October 1997 indicates 
that his head, face and neck were negative for any 
abnormalities.  At a RO hearing in June 1998, while the 
veteran indicated that he experienced headaches 2 to 3 times 
a week, these symptoms are contemplated by the prior grant of 
service connection for post-traumatic headaches.  
Furthermore, he stated that he was unaware of any swelling or 
tenderness of his head.  Accordingly, as the evidence does 
not show a loss of a portion of his skull, or any other 
functional impairment for evaluation under an alternate Code, 
an increased rating under Diagnostic Code 5296 is not 
warranted.  

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for residuals of a craniectomy, currently 
evaluated at noncompensable.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.71a (1999), Diagnostic Code 5296 
(1999).  In addition, the record does not reflect any request 
by him that the question of entitlement to an increased 
evaluation for residuals of a craniectomy be referred to the 
RO for consideration by the appropriate VA officials as to 
whether an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  See Floyd.

ORDER

Service connection for an eye disability, claimed as blurred 
vision, is denied.  An increased rating for tinnitus is 
denied.  An increased (compensable) rating for a bilateral 
hearing loss disability is denied.  An increased rating for 
residuals of a craniectomy is denied.  


REMAND

The Court has held that VA has a duty to assist veterans in 
the development of facts pertinent to their well grounded 
claims, under 38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. 
§ 3.103(a) (1999), which requires that VA accomplish 
additional development of the evidence if the record 
currently before it is inadequate.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  The Board finds that the veteran's 
claims for an increased rating for post-traumatic stress 
disorder (PTSD), an increased rating for residual of a left 
ankle fracture and heel laceration, and entitlement to a 
total disability rating resulting from individual 
unemployability due to service connected disabilities are 
"well grounded."  

With respect to his claim for an increased rating for PTSD, 
the evidence indicates that the veteran also has an alcohol 
and substance abuse problem.  The veteran was afforded a VA 
PTSD examination in October 1997.  While a diagnosis of PTSD 
with a history of organic brain syndrome was rendered, the 
examiner also noted that the veteran had substance abuse 
problems with a history of polysubstance abuse and was 
currently drinking alcohol and using marijuana.  An April 
1998 psychological evaluation report from Dr. Alan Blotcky, 
indicates that the veteran has a history of alcohol and 
marijuana abuse.  Additionally, a May 1998 psychiatric 
evaluation from Dr. Clarence E. McDanal, Jr., indicates that 
the veteran admitted to drinking alcohol, mainly on weekends, 
and occasionally smoking marijuana. 

In light of the veteran's substance abuse problems, the Board 
finds that a new PTSD examination is necessary to in an 
effort to identify symptomatology that is attributable solely 
to his PTSD.  The record as it stands provides no competent 
commentary regarding the relationship between the identified 
substance abuse and the service-connected PTSD.

With respect to his claim for an increased rating for 
residuals of a fractured left ankle and heel laceration, the 
October 1997 VA examination report indicates that the veteran 
"definitely at the present time has some functional loss due 
to pain in the left ankle and right knee."  However, the 
examination report, which indicated limitation of ankle 
movement, does not specify the degree of his limitation.  
When assessing the adequacy of an examination report, if a 
diagnosis is not supported by the findings on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the Board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1999).  
Accordingly, the Board believes that additional medical 
development is necessary with regard to this issue in an 
effort to provide an adequate record upon which to evaluate 
his claim.

In light of the requested development, the issue of 
entitlement to a total disability rating for compensation 
purposes based upon individual unemployability is remanded 
pending the results of the requested examinations.  

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
current nature and severity of his PTSD 
in light of the recent evidence of 
polysubstance abuse.  The claims folder 
should be made available to the examiner 
for review and referral before the 
examination.  

a)  The examiner should identify 
each mental disability currently 
seen upon examination.  In view of 
the findings noted in October 1997 
and May 1998, regarding the 
veteran's substance abuse, the 
examiner is requested to provide an 
opinion as to whether or not the 
identified substance abuse is part 
of the service-connected PTSD.

b)  Following diagnosis of each 
mental disorder, the examiner should 
attempt to assign a portion of the 
veteran's overall psychiatric or 
mental impairment to each disorder 
and/or his substance abuse problems, 
if possible.  If such assignment is 
not possible, the examiner should so 
state.

2.  The veteran should also be afforded a 
VA examination with an appropriate health 
care provider to determine the severity 
of his residuals of a fractured left 
ankle and heel lacerations.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should:

a)  Provide both active and passive 
range of motion for the veteran's 
left ankle.  The examiner should 
state whether there is any 
additional loss of left ankle 
function as a result of limited 
motion, excess motion, weakened 
motion, excess fatigability, 
incoordination, or pain on motion.

b)  The examiner is requested to 
evaluate the residuals of the 
veteran's left heel laceration and 
indicate whether any ulcerating, 
painful or tender scarring is 
objectively shown. 

3.  Following the above, the RO should 
review the claims folder and ensure that 
all of the development action has been 
conducted and completed in full.  
Specific attention is directed to the 
examination report(s).  The Court has 
held that, if the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report(s) must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the claims for entitlement 
to an increased disability evaluation for 
PTSD and residuals of a fractured left 
ankle and heel lacerations.  Once 
completed, the claim for entitlement to a 
total disability evaluation for 
compensation purposes based upon 
individual unemployability should be 
readjudicated.

If the decision(s) remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, and afforded an opportunity to respond thereto.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.


The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 

